Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a multilayer film comprising at least 5 layers, the at least 5 layers comprising a core layer, at least two skin layers, and at least two sub-skin layers disposed between the core layer and the two skin layers, wherein the core layer comprises at least 60 wt. % linear low density polyethylene (LLDPE) having a density of 0.900 to 0.945 g/cc and a melt index from 0.5 to 2.0 g/10 min, the sub-skin layers comprise at least 60 wt. % low density polyethylene (LDPE) having a density of 0.912 to 0.935 g/cc, a melt index from 0.15 to 2.0 g/10 min; the skin layers comprise at least 80 wt.% LLDPE having a density of from 0.900 to 0.945 g/cc and a melt index from 0.5 to 2.0 g/10 min, wherein the LLDPE of the skin layers comprise C6 LLDPE, C8 LLDPE, or combinations thereof, wherein each skin layer has a thickness of less than 25% of the overall thickness of the multilayer film; and the multilayer film comprises at least 0.1 wt.% ultraviolet (UV) stabilizer; and the multilayer film exhibits a clarity greater than 95% at an overall thickness of 80 um.

The prior art fails to teach or render obvious a multilayer film comprising at least 5 layers such that the combination of the at least 5 layers is a core layer comprises at least 60 wt. % linear low density polyethylene (LLDPE) having a density of 0.900 to 0.945 g/cc and a melt index from 0.5 to 2.0 g/10 min, two the sub-skin layers comprising at least 60 wt. % low density polyethylene (LDPE) having a density of 0.912 to 0.935 g/cc, a melt index from 0.15 to 2.0 g/10 min; and two skin layers comprise at least 80 wt.% LLDPE having a density of from 0.900 to 0.945 g/cc and a melt index from 0.5 to 2.0 g/10 min, wherein the LLDPE of the skin layers comprise C6 LLDPE, C8 LLDPE, or combinations thereof, and wherein each skin layer has a thickness of less than 25% of the overall thickness of the multilayer film; the film exhibits a clarity greater than 95% at an overall thickness of 80 um.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787